UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
VINCENT WILLIAMS,                       :
                                        :
                         Plaintiff,     :      18cv7070 (DLC)
               -v-                      :
                                        :     OPINION AND ORDER
NATIONAL RAILROAD PASSENGER             :
CORPORATION (AMTRAK), AMTRAK POLICE     :
OFFICER Y. SANTIAGO (Badge No. 307),    :
in his Official and Individual          :
Capacities, AMTRAK POLICE OFFICER W.    :
GONZALEZ(Badge No. 301), in his         :
Official and Individual Capacities,     :
AMTRAK POLICE OFFICER JOHN DOE NO. 1    :
an as yet unidentified AMTRAK Police    :
Officer in his Official and Individual :
Capacities,                             :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES:

For the Plaintiff:
Joel Martin Gluck
305 Broadway, Suite 1427
New York, New York 10007

For the Defendants:
Ronald E. Joseph
Angelica A. Cancel
Landman Corsi Ballantine & Ford P.C.
120 Broadway, 13th Floor
New York, New York 10271

DENISE COTE, District Judge:

    Defendants National Railroad Passenger Corporation

(“Amtrak”), Amtrak Police Officer Santiago (“Santiago”) and

Amtrak Police Officer Gonzalez (“Gonzalez”) (collectively,
“Defendants”) have moved for sanctions pursuant to Fed. R. Civ.

P. 37(b)(2)(a).   For the reasons that follow that motion is

granted.

                              Background

    The factual background of this case is more fully set forth

in an Opinion and Order of July 9, 2019, which granted summary

judgment to the Defendants.    See Williams v. Nat’l R.R.

Passenger Corp. (Amtrak), 18cv7070(DLC), 2019 WL 2992329

(S.D.N.Y. July 9, 2019).   In short, the undisputed facts

indicate that Williams was detained and questioned by Officers

Gonzalez and Santiago on August 6, 2015 after a sixteen year old

male complained to the officers that Williams had looked under

the bathroom stall in a Penn Station bathroom and taken

photographs of the complainant with his phone.    Williams was

brought to an Amtrak Police command center where he gave

Gonzalez permission to search his cell phone (the “2015 Phone”).

Gonzalez did not find pictures of the complainant on the 2015

phone.   He returned the phone to Williams and released him.

    On August 6, 2018, plaintiff Vincent Williams (“Williams”)

sued Officers Santiago and Gonzalez, alleging civil rights

violations under state and federal law.    On November 16, defense

counsel requested production of the 2015 Phone and its SIM Card.

On January 14, 2019, plaintiff’s counsel Mr. Joel Gluck, in his




                                   2
Responses to Defendants’ Demands, stated that his client did not

believe he was in possession of either item.

    On January 23, Mr. Gluck informed defense counsel that he

was in possession of the 2015 Phone and was preparing a copy of

its contents, but that Williams was not in possession of its SIM

card.   On January 25, defense counsel filed a letter with the

Court seeking an Order directing plaintiff to produce the

contents of the 2015 Phone and the SIM card; Mr. Gluck had

failed to respond to multiple voicemails and emails from defense

counsel.   An Order of February 8 directed the plaintiff to

produce copies of the contents of the 2015 Phone, as well as the

SIM card by February 12, 2019, or to show cause why this action

should not be dismissed for failure to cooperate in discovery.

    On February 12, Mr. Gluck provided the contents of a phone

the plaintiff was purportedly using at the time of the Penn

Station incident in 2015, but did not provide the SIM card.      He

represented to defense counsel that his client did not have a

SIM card for that phone, but did not make any submission to the

Court explaining his failure to produce the SIM card.

    A conference was held on February 26.   At that conference,

Mr. Gluck again represented that his client did not have the SIM

card for the 2015 Phone.   He objected to providing the physical

phone, in addition to a copy of its contents, on relevance

grounds.   Defense counsel explained that, according to a


                                 3
potential defense expert, if Williams had taken a photograph of

the complainant and then erased it, it is possible that an

expert analysis of the phone would reveal if a photograph was

taken and then deleted, even though the image itself could not

be recovered.   Defense counsel, at that conference, requested

that the case be dismissed for failure to comply with a court

order.   The Court reserved decision on that request until after

the plaintiff’s deposition, which took place on March 1.     The

Court again ordered the plaintiff to produce the 2015 Phone, as

well as its SIM card, if he had the SIM card.

    On March 1, at his deposition, Williams informed defense

counsel that he had not removed the SIM card from his phone, and

that he had informed his attorney, Mr. Gluck, that the SIM card

was in the phone.   He produced a phone, which contained a SIM

card, and represented that this was the phone that he had in his

possession at the time of the Penn Station incident.   The phone

was turned over for examination by defendants’ expert, and

Williams agreed to meet with that expert to unlock the phone

using his fingerprint.

    Later that day, Mr. Gluck contacted defense counsel to

inform him that Williams had produced the wrong phone, and that

the correct phone was in Mr. Gluck’s office.    Confusingly, Mr.

Gluck contacted defense counsel again later that afternoon, this

time to alert him that he had been mistaken and Williams had, in


                                 4
fact, produced the correct phone at his deposition.

Nonetheless, the plaintiff provided the second cell phone for

examination by defendants’ expert.

    Defendants’ expert met with Williams on March 4, 2019.

After examining the two phones, the expert concluded that

neither phone could have been the phone in use at the time of

the 2015 Penn Station incident.   The phone provided at the

deposition was manufactured in June 2016.   The second phone was

manufactured in Korea on July 31 or August 1, just days before

the August 6, 2015 incident.   The earliest call recorded on that

phone was received on October 3, 2016.   The earliest logged text

message was from September 5, 2015.   The expert found images on

the phone that had been taken before August 6, 2015, but that

were not imported to the device until well after August 6, 2015.

Based on his examination of this data, the defendants’ expert

concluded that neither phone was the 2015 Phone.

    The defendants’ expert charged $5,375 for his services

examining the two phones.   Defendants have moved pursuant to

Fed. R. Civ. P. 37(b)(2)(A) to recover these fees, as well as

attorney’s fees, as a sanction for plaintiff’s failure to obey a

discovery order.

    Mr. Gluck’s conduct throughout the course of this

litigation has been concerning.   Mr. Gluck failed to appear for

an initial pretrial conference scheduled for December 7, 2018.


                                  5
That conference was rescheduled to December 11.    Mr. Gluck did

not appear at the rescheduled December 11 conference either,

instead sending another attorney, Herbert Moreira-Brown.       Mr.

Moreira-Brown had not filed a notice of appearance and did not

appear on the ECF docket for this case.   Mr. Moreira-Brown was

unfamiliar with the facts of the case.    On December 19, the

Court ordered Moreira-Brown to file a notice of appearance on

ECF and ordered Mr. Gluck to appear for a conference on January

4, 2019 if the error was not promptly corrected.    On December

21, Mr. Gluck submitted a letter to the Court indicating that

Mr. Moreira-Brown was experiencing technical difficulties with

the ECF system and that his appearance would be entered shortly.

Mr. Gluck attended the conference on January 4, 2019, at which

he was directed to appear as principal trial counsel at all

future conferences.    As of the filing of this Opinion, Mr.

Moreira-Brown’s appearance in this action has not been filed on

ECF.

       In addition, Mr. Gluck twice failed to meet his deadline to

respond to the instant motion as well as defendants’ motion for

summary judgment.   He instead filed eleventh-hour requests for

extensions, which the Court granted nunc pro tunc.

       This appears to be part of a pattern of troubling conduct

on the part of Mr. Gluck in this district.    On March 8, 2018, a

case brought by Mr. Gluck in this district was dismissed under


                                  6
Fed. R. Civ. P. 4(m) for failure to timely effectuate proper

service.    Levitant v. Workers Compensation Board of New York,

16cv6990(ER), 2018 WL 1274734 (S.D.N.Y. Mar. 8, 2018).     On

October 24, 2018, another of Mr. Gluck’s cases in this district

was dismissed for lack of prosecution after Mr. Gluck failed to

respond to a Notice to Arbitrate by a court-ordered deadline.

Bennerson v. Collins Bldg. Serv. Inc., 18cv2244(JPO), ECF No. 19

(S.D.N.Y. Oct. 4, 2018).     On March 19, 2019, claims brought by

another of Mr. Gluck’s clients were dismissed pursuant to Fed.

R. Civ. P. 4(m) for failure to serve one of the defendants,

after an order to show cause was issued.     Martinez v. SEIU Local

32BJ, 18-CV-3961, 2019 WL 1259381, at *2 (S.D.N.Y. Mar. 19,

2019).   Finally, Mr. Gluck has repeatedly failed to comply with

court-ordered deadlines to respond to defendants’ discovery

requests, resulting in several months’ delay of another

litigation.    Brown v. Bronx Lebanon Hospital Ctr.,

18cv1156(WHP), ECF No. 52 (S.D.N.Y. June 21, 2019).

    Mr. Gluck has had similar issues in the Eastern District of

New York.     In 2015, he was publicly reprimanded for disregarding

court orders in over ten federal actions and failing to

appropriately communicate with clients.     In re Gluck, 114 F.

Supp. 3d 57 (E.D.N.Y. 2015).




                                   7
                           Discussion

    Rule 16(f) Fed. R. Civ. P., provides that a court may, on

motion or on its own:

    issue any just orders, including those authorized by
    Rule 37(b)(2)(A)(ii)-(vii), if a party or its
    attorney: (A) fails to appear at a scheduling or other
    pretrial conference; (B) is substantially unprepared
    to participate -- or does not participate in good
    faith -– in the conference; or (C) fails to obey a
    scheduling or other pretrial order.
Under Rule 37, Fed. R. Civ. P., courts may impose “a wide range

of sanctions . . . for discovery abuses.”   Mali v. Federal Ins.

Co., 720 F.3d 387, 392 (2d Cir. 2013).   Fed. R. Civ. P.

37(b)(2)(A) provides that when “a party . . . fails to obey an

order to provide or permit discovery, . . . the court where the

action is pending may issue further just orders,” including

“dismissing the action or proceeding in whole or in part.”    Rule

37(b)(2)(C) provides that “[i]nstead of or in addition to the

orders [listed in Rule 37(b)(2)(A)-(B)], the court must order

the disobedient party, the attorney advising that party, or both

to pay the reasonable expenses, including attorney’s fees,

caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses

unjust.”

    “Where, as here, the nature of the alleged breach of a

discovery obligation is the non-production of evidence, a

district court has broad discretion in fashioning an appropriate


                                8
sanction . . . .”    Residential Funding Corp. v. DeGeorge Fin.

Corp., 306 F.3d 99, 106 (2d Cir. 2002).    Factors courts may

consider in exercising their discretion to impose sanctions

include “(1) the willfulness of the non-compliant party or the

reason for noncompliance; (2) the efficacy of lesser sanctions;

(3) the duration of the period of noncompliance, and (4) whether

the non-compliant party had been warned of the consequences of

noncompliance.”    S. New England Tel. Co. v. Glob. NAPs Inc., 624

F.3d 123, 144 (2d Cir. 2010) (citation omitted).    “[T]hese

factors are not exclusive, and they need not be resolved

against” the sanctioned party in order to find that sanctions

are appropriate.    Id.

    The plaintiff was detained on August 6, 2015 after a minor

asserted that the plaintiff had taken pictures of him in a men’s

room stall at Penn Station.    Mr. Gluck filed this action against

the investigating officers without, apparently, determining

whether his client still retained the 2015 Phone.    During

discovery, Mr. Gluck made misrepresentations and ignored Court

orders.   He represented that his client did not have access to

the phone or SIM card, but then reversed this position nine days

later.    After informing defense counsel that he was in

possession of the 2015 Phone and was preparing copies of its

contents, he failed to produce those copies or respond to

defense counsel’s inquiries until ordered to do so.    He failed


                                  9
to produce the SIM card after being ordered to do so.    He then

represented that his client had told him that he did not have

access to the phone’s SIM card.   As became clear at the

plaintiff’s deposition, that was not true.   He then produced two

phones and made confusing representations about which phone was

the 2015 Phone.   As it turned out, neither was.    Because Mr.

Gluck failed to identify the correct phone, and then made

misrepresentations about the phone, the defendants incurred

significant costs.

    The plaintiff argues that sanctions are not appropriate

here because the requested discovery was not relevant.     Not so.

The 2015 Phone is at the center of this lawsuit.    Moreover, any

argument as to the relevance of the requested discovery is

misplaced at this stage in the litigation.   Plaintiff raised his

relevance objection at the time the defendants requested to

inspect the 2015 Phone.   Despite those objections, plaintiff was

ordered to produce the 2015 Phone and SIM card.     His relevance

objections cannot excuse his failure to comply with a court

order.

    Further, as described above, this was not the first time

that plaintiff’s counsel, Mr. Gluck, has failed to comply with a

court order during the course of this litigation.     And, his

failures in this case appear to be part of a pattern by Mr.

Gluck in representing plaintiffs in federal court litigation.


                                  10
     Pursuant to Rule 37, “the disobedient party, the attorney

advising that party, or both” may be ordered to pay reasonable

costs and attorneys’ fees associated with the sanctioned party’s

failure to produce materials in discovery.   Fed. R. Civ. P.

37(b)(2)(C); see also Fonar Corp. v. Magnetic Resonance Plus,

Inc., 128 F.3d 99 (2d Cir. 1997) (sanctions awarded against

plaintiff’s attorney).   It is Mr. Gluck who has delayed the

litigation and caused the defendants to incur unnecessary costs

by failing to adequately communicate with his client, adversary

counsel and the Court, and by ignoring court orders.

Accordingly, sanctions will be awarded only against Mr. Gluck,

and not against his client.

                              Conclusion

     The Defendants’ April 19 motion for reimbursement of their

costs incurred in connection with the examination of two cell

phones in the amount of $5,375, and for reasonable attorney’s

fees in connection with their efforts to obtain and examine the

2015 Phone, is granted with respect to Mr. Gluck.1   A separate




1 Defendants have also requested that this case be dismissed as a
sanction pursuant to Fed. R. Civ. P. 37(b)(2)(A). Because the
case has already been dismissed on the merits, this request is
moot. See Williams 2019 WL 2992329.


                                   11
Order will set a schedule for submissions on the amount of the

fee award.

Dated:   New York, New York
         July 30, 2019


                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                12
